Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.         This communication is a first office action, non-final rejection on the merits.  Claims 1-10, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10 are is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1-8 and 10, the phrase "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over SUZUKI (US 20050284741 A1) (hereinafter SUZUKI) in view of Bora (US 20140062297 A1) (hereinafter Bora).

               Regarding claim 1, SUZUKI discloses a remote-operated intelligent microcomputer light switch that can fully replace conventional switches (Fig. 1-2, para 21, FIG. 3, switch includes rotary switch 6 mounted on printed circuit board 4, para 27, colored layers 2a, 2b are printed on the flat rear surface of the plate portion 2c of the ornamental prism), comprising 
an ornamental panel with an open slot (Abstract, front surface of the control panel, an ornamental prism made of a transparent material and a light source); 
a control pedestal, comprising a surface plate, a base and a circuit composite structure, the circuit composite structure is embedded in the base, and a surface margin combined with the ornamental panel is formed around the opening, the surface plate is combined with the operation core (para 22, ornamental prism 2 is made of a transparent and light-conductive material, and is composed of a plate portion 2c and a cylindrical portion 2d which is inserted into an opening 1b of case 1).
SUZUKI specifically fails to disclose an operation core, comprising an upper case, a lower case and a circuit structure to provide touch function, communication function and intelligent operation function, the surface of the upper case is a touch switch, the opposite surface of lower case has a slot for placing battery.
In analogous art, Bora discloses an operation core, comprising an upper case, a lower case and a circuit structure to provide touch function, communication function and intelligent operation function, the surface of the upper case is a touch switch, the opposite surface of lower case has a slot for placing battery (para 249, A user could toggle between screens through various human interaction, dependent on the wireless device, but most commonly will be touch selections, para 344, FIG. 72, user interacting directly via touch with the application on the controlling device, para 138,  Device that is solely battery powered and affixed to a surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of control panel and switch being illuminated by a colored ring surrounding the dial switch disclosed by SUZUKI to use controlling and programming lighting devices such that the color and brightness of any individual light or a group of lights  as taught by Bora to sensor sends command or data for such predefined signal to device directly or through intermediate remote controlling device to execute a particular light setting or function [Bora, paragraph 0322].
Regarding claim 2, SUZUKI discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 1, wherein the circuit structure comprises a touch control switching circuit, a LED indicator light and a microchip intelligent communication module and connector (para 24, The light sources 5 formed by light-emitting diodes (LEDs), para 11, A circuit board, on which a light source and  switch forming  switch are mounted).
Regarding claim 3, SUZUKI fails to discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 1, wherein the surface of the operation core can be provided with at least two convex lines and grooves in different shapes, or divided into multiple touch switches by screen printing.
In analogous art, Bora discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 1, wherein the surface of the operation core can be provided with at least two convex lines and grooves in different shapes, or divided into multiple touch switches by screen printing (para 186,  LED current control circuit 120 and take multiple sizes, shapes, para 266, light output with controllable brightness wirh different types of II Devices based upon different shapes and/or sizes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of control panel and switch being illuminated by a colored ring surrounding the dial switch disclosed by SUZUKI to use controlling and programming lighting devices such that the color and brightness of any individual light or a group of lights  as taught by Bora to use LED current control circuit are remotely located with respect to the flexible strip and electrically connected to the electrical connector via a wire [Bora, para 010].
Regarding claim 4, SUZUKI discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 3, wherein the screen printing, convex line or groove design on the surface of the button area can be straight line, circular arc, geometric pattern or pattern combination (para 23, The light-conducting prism 3 formed in a substantially cylindrical shapes is positioned between the light sources 5 mounted on printed circuit board 4 and ornamental prism 2. The light-conducting prism 3 cut in a slanted shape, para 29,  layers are formed to circular area, or square or other shapes).
Regarding claim 5, SUZUKI discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 1, wherein the surface of status display area of the operation core is provided with a through hole (Fig. 1, para 19, Various control switches 101 are included in the control panel 100).
Regarding claim 6, SUZUKI discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 1, wherein two opposite sides around the operation core are provided with locating points and dentate slots corresponding to different shapes, the inner side face of the base opening of the control pedestal is provided with foolproof locking holes, the ornamental panel is provided with dentate tenons (para 20-21, visible from front side of the control panel 100 through an ornamental prism 2, supporting member 1a for supporting an outside  of the ornamental prism 2 is formed on rear surface of case 1).
Regarding claim 7, SUZUKI discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 1, wherein a row of wire holder slots is designed in the base, which is isolated by plastic material (para 21, control panel 100 is made of a non-transparent material, para 26, supporting member 1a and projections 1b of case 1 are made of a non-transparent material).
Regarding claim 8, SUZUKI discloses the remote-operated intelligent microcomputer light switch that can fully replace conventional switches defined in claim 1, wherein the circuit composite structure comprises a relay, a PC board, a connector and copper terminals of special design; the copper terminals are laid around the relay, one end is soldered on the contact pin of the relay, the other end is provided with a wire holder of O-shaped ring structure with a screw (para 11, A printed circuit board, on which a light source and a rotary switch forming the dial switch are mounted, para 21, Fig. 3, a printed circuit board 4, shaft 7 extending from rotary switch 6 and a dial knob 8 connected to the shaft 7).
Allowable Subject Matter
7.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689